DETAILED ACTION
This Office action is in reply to application no. 17,107,680, filed 30 November 2020 with a preliminary amendment filed 9 December 2020.  Claim 1 has been cancelled.  Claims 2-21 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims presents an improper Markush grouping in the form “wherein [X] is selected from a group [] comprising”.  Such a claim is per se indefinite.  See MPEP § 2173.05(h)(I).  The Examiner suggests replacing “comprising” with “consisting of” in order to overcome this rejection.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities: the phrase “the one or more data processors” lacks antecedent basis.  The Examiner assumes this refers to the “one or more processing devices” previously established, and the claim should be reworded to make this clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing information to a person about interests of other people.  This is a form of managing personal relationships among people; in addition, the specification makes it clear that the overall invention is directed to targeted advertising.  Either of these is among the “certain methods of organizing human activity” deemed abstract.
Further, the claim recites mental steps which, in the absence of computers, could be performed in the human mind or with paper records.  A salesperson can keep track of purchases of individuals (which represent interests), can receive a request from management to send advertising only to individuals with certain interests, can determine how many (and which) individuals meet the criterion, can write this down, can receive revised instructions and can repeat the process for the revised instructions.  None of this would present any difficulty, and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information related to user interests and desired targeting groups for advertisements, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such information, being intangible, is not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply prefacing a sequence of abstract steps by stating they are “performed by one or more processing devices” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 16, which has the most, includes a processor and computer-readable storage device storing instructions, along with a generic user interface.
These elements are recited at a high level of generality, and the specification does not meaningfully limit them at all, and they are elements found in a generic computer.  It only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 3, 4, 7, 10, 11, 14, 17, 18 and 21 simply recite further, abstract manipulation of data; claims 5, 6, 12, 13, 19 and 20 are simply further descriptive of the type of information being manipulated; claims 8 and 15 simply recite providing output.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 9, 11, 12, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tso et al. (U.S. Patent No. 6,421,733) in view of Yoshida et al. (U.S. Patent No. 6,212,518).

In-line citations are to Tso.
With regard to Claim 2:
Tso teaches: A method performed by one or more processing devices, [title] comprising:
for each user among a plurality of users, generating a structured data set that includes interests of the user; [Col. 9, lines 37-39; e.g. it tracks “how many users from a given region or a given profile accessed a particular Web site, and at what time, in the past month”; any storage of data reads on a structured data set]
receiving, from a content provider, a set of user interests; [Col. 7, lines 60-61, 65; “content providers” may specify “the types of users to target”; lines 52-53; this may include “user preferences”]
determining, by the one or more data processors and using the generated structured data sets, how many of the plurality of users have at least one interest included in the set of user interests; [Col. 9, lines 37-39 as cited above; accessing a web site reads on a user preference; note that, Col. 7, lines 47-48, this is directed to advertising explicitly]
presenting, in a user interface provided to the content provider, a visual indication of how many of the plurality of users have the at least one interest included in the set of user interests; [Col. 8, line 3; among that displayed is “access patterns” of the users]
while presenting the visual indication of how many of the plurality of users have the at least one interest, receiving, from the content provider, a revision to the set of user interests… [Col. 7, lines 64-65; a set of “replacement preferences” regarding the “types of users to target” is provided]
updating, within the user interface, the visual indication of how many of the plurality of users have the one or more interests in the revise set of user interests [Col. 11, lines 42-43; “pop-up window 40 may be configured to automatically invoke the ‘RELOAD’ operation when the user indicates a change”] to present the number of the plurality of users having the one or more interests in the revised set of user interests.

Tso does not explicitly teach determining a number of the plurality of users having one or more interests in the revised set of user interests, but in addition to being of no patentable significance as explained below, it is known in the art.  Yoshida teaches a data retrieval system [title] that can manage “advertisement information”. [Col. 7, line 63] After preferences are corrected, it manages “the numbers of times of reference by the respective users” by calculating data “of the respective users”. [Col. 10, lines 37-38, 40-42] Yoshida and Tso are analogous art as each is directed to electronic means for managing advertisement-related information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Yoshida with that of Tso in order to provide relevant information, as taught by Yoshids; [Col. 1, lines 12-14] further, it is simply a combination of known parts with predictable results, simply doing an updated count as in Yoshida before displaying it in the manner of Tso; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

In this and the subsequent claims, data which is only displayed or transmitted, such as “a visual indication of how many of the plurality of users have the at least one interest included in the set of user interests” and “how many of the plurality of users have the one or more interests in the revise set of user interests to present the number of the plurality of users having the one or more interests in the revised set of user interests”, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

In this and the subsequent claims, as there are only, temporally, three ways in which data can be received relative to information displayed – the data can be received before the information is displayed, while it is displayed, or after it is displayed – it would have been obvious to one of ordinary skill in the art at the time of the invention to select one option from such a short list, such as receiving data while information is displayed, with a reasonable expectation of success.

In this and the subsequent claims, once a set of interests is provided and a count of users is determined, simply doing it again – the last three steps of the claimed process – is a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The method of claim 2, further comprising determining a set of the users having one or more attribute-value pairs that satisfy the revised set of user interests. [Yoshida, Col. 10, line 42; the “numbers of times of reference [of a source of information] by the respective users” reads on this, the label “number of times of reference” being the attribute, with the actual number of times being the value]

With regard to Claim 5:
The method of claim 4, wherein an attribute-value pair is selected from a group of attribute-value pairs comprising a number of friends, interests, zip code, or length of time since previous login. [id.; the fact of referencing a source of information reads on an interest]

With regard to Claim 9:
Tso teaches: One or more non-transitory machine-readable storage devices storing instructions that are executable [Col. 3, line 67; “memory”; Col. 4, line 8; a “browser” is employed; lines 51-61; specific computer functions are delineated] by one or more processing devices [title; “computers”] to perform operations comprising:
for each user among a plurality of users, generating a structured data set that includes interests of the user; [Col. 9, lines 37-39; e.g. it tracks “how many users from a given region or a given profile accessed a particular Web site, and at what time, in the past month”; any storage of data reads on a structured data set]
receiving, from a content provider, a set of user interests; [Col. 7, lines 60-61, 65; “content providers” may specify “the types of users to target”; lines 52-53; this may include “user preferences”]
determining, by the one or more data processors and using the generated structured data sets, how many of the plurality of users have at least one interest included in the set of user interests; [Col. 9, lines 37-39 as cited above; accessing a web site reads on a user preference; note that, Col. 7, lines 47-48, this is directed to advertising explicitly]
presenting, in a user interface provided to the content provider, a visual indication of how many of the plurality of users have the at least one interest included in the set of user interests; [Col. 8, line 3; among that displayed is “access patterns” of the users]
while presenting the visual indication of how many of the plurality of users have the at least one interest, receiving, from the content provider, a revision to the set of user interests… [Col. 7, lines 64-65; a set of “replacement preferences” regarding the “types of users to target” is provided]
updating, within the user interface, the visual indication of how many of the plurality of users have the one or more interests in the revise set of user interests [Col. 11, lines 42-43; “pop-up window 40 may be configured to automatically invoke the ‘RELOAD’ operation when the user indicates a change”] to present the number of the plurality of users having the one or more interests in the revised set of user interests.

Tso does not explicitly teach determining a number of the plurality of users having one or more interests in the revised set of user interests, but in addition to being of no patentable significance as explained below, it is known in the art.  Yoshida teaches a data retrieval system [title] that can manage “advertisement information”. [Col. 7, line 63] After preferences are corrected, it manages “the numbers of times of reference by the respective users” by calculating data “of the respective users”. [Col. 10, lines 37-38, 40-42] Yoshida and Tso are analogous art as each is directed to electronic means for managing advertisement-related information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Yoshida with that of Tso in order to provide relevant information, as taught by Yoshids; [Col. 1, lines 12-14] further, it is simply a combination of known parts with predictable results, simply doing an updated count as in Yoshida before displaying it in the manner of Tso; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 11:
The one or more non-transitory machine-readable storage devices of claim 9, further comprising determining a set of the users having one or more attribute-value pairs that satisfy the revised set of user interests. [Yoshida, Col. 10, line 42; the “numbers of times of reference [of a source of information] by the respective users” reads on this, the label “number of times of reference” being the attribute, with the actual number of times being the value]

With regard to Claim 12:
The one or more non-transitory machine-readable storage devices of claim 11, wherein an attribute-value pair is selected from a group of attribute-value pairs comprising a number of friends, interests, zip code, or length of time since previous login. [id.; the fact of referencing a source of information reads on an interest]

With regard to Claim 16:
Tso teaches: A system comprising:
one or more computer readable storage devices; [Col. 3, line 67; “memory”; Col. 4, line 8; a “browser” is employed; lines 51-61; specific computer functions are delineated] and
one or more processors configured to execute instructions [title; “computers”] stored on the one or more computer readable storage devices and perform operations comprising:
for each user among a plurality of users, generating a structured data set that includes interests of the user; [Col. 9, lines 37-39; e.g. it tracks “how many users from a given region or a given profile accessed a particular Web site, and at what time, in the past month”; any storage of data reads on a structured data set]
receiving, from a content provider, a set of user interests; [Col. 7, lines 60-61, 65; “content providers” may specify “the types of users to target”; lines 52-53; this may include “user preferences”]
determining, by the one or more data processors and using the generated structured data sets, how many of the plurality of users have at least one interest included in the set of user interests; [Col. 9, lines 37-39 as cited above; accessing a web site reads on a user preference; note that, Col. 7, lines 47-48, this is directed to advertising explicitly]
presenting, in a user interface provided to the content provider, a visual indication of how many of the plurality of users have the at least one interest included in the set of user interests; [Col. 8, line 3; among that displayed is “access patterns” of the users]
while presenting the visual indication of how many of the plurality of users have the at least one interest, receiving, from the content provider, a revision to the set of user interests… [Col. 7, lines 64-65; a set of “replacement preferences” regarding the “types of users to target” is provided]
updating, within the user interface, the visual indication of how many of the plurality of users have the one or more interests in the revise set of user interests [Col. 11, lines 42-43; “pop-up window 40 may be configured to automatically invoke the ‘RELOAD’ operation when the user indicates a change”] to present the number of the plurality of users having the one or more interests in the revised set of user interests.

Tso does not explicitly teach determining a number of the plurality of users having one or more interests in the revised set of user interests, but in addition to being of no patentable significance as explained below, it is known in the art.  Yoshida teaches a data retrieval system [title] that can manage “advertisement information”. [Col. 7, line 63] After preferences are corrected, it manages “the numbers of times of reference by the respective users” by calculating data “of the respective users”. [Col. 10, lines 37-38, 40-42] Yoshida and Tso are analogous art as each is directed to electronic means for managing advertisement-related information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Yoshida with that of Tso in order to provide relevant information, as taught by Yoshids; [Col. 1, lines 12-14] further, it is simply a combination of known parts with predictable results, simply doing an updated count as in Yoshida before displaying it in the manner of Tso; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 18:
The system of claim 16, wherein the one or more processors are configured to perform operations further comprising determining a set of the users having one or more attribute-value pairs that satisfy the revised set of user interests. [Yoshida, Col. 10, line 42; the “numbers of times of reference [of a source of information] by the respective users” reads on this, the label “number of times of reference” being the attribute, with the actual number of times being the value]

With regard to Claim 19:
The system of claim 18, wherein an attribute-value pair is selected from a group of attribute-value pairs comprising a number of friends, interests, zip code, or length of time since previous login. [id.; the fact of referencing a source of information reads on an interest]

Claims 3, 8, 10, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tso et al. in view of Yoshida et al. further in view of Cordray et al. (U.S. Publication No. 2007/0154168).

Claims 3, 10 and 17 are similar so are analyzed together.
With regard to Claim 3:
The method of claim 2, further comprising comparing the revised set of user interests to one or more tags.

With regard to Claim 10:
The one or more non-transitory machine-readable storage devices of claim 9, wherein the instructions cause the one or more processing devices to perform operations further comprising comparing the revised set of user interests to one or more tags.

With regard to Claim 17:
The system of claim 16, wherein the one or more processors are configured to perform operations further comprising comparing the revised set of user interests to one or more tags.

Tso and Yoshida teach the method of claim 2, storage devices of claim 9 and system of claim 16, but do not explicitly teach comparing an interest to a tag, but it is known in the art.  Cordray teaches a system for accessing media programs [title] that can provide “advertisement data” and allow a user to “access an option to view” information about content the user has not seen. [0142] If a user “typically watches” a program but has missed an episode, the system can “access the segment labels” for programs soon to air and “compare the labels” to an “interest table”. [0141] Cordray and Tso are analogous art as each is directed to electronic means for managing advertisement-related information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Cordray with that of Tso and Yoshida in order to maintain user interest, as taught by Cordray; [0004] further, it is simply a substitution of one known part for another with predictable results, simply making a determination in the manner of Cordray rather than that of Tso; the substitution produces no new and unexpected result.

With regard to Claim 8:
The method of claim 2, further comprising displaying one or more content items to the users associated with the revised set of user interests. [Cordray, 0142 as cited above in regard to claim 3]

With regard to Claim 15:
The one or more non-transitory machine-readable storage devices of claim 9, wherein the instructions cause the one or more processing devices to perform operations further comprising displaying one or more content items to the users associated with the revised set of user interests. [Cordray, 0142 as cited above in regard to claim 10]

Claims 6, 7, 13, 14, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tso et al. in view of Yoshida et al. further in view of Abbott et al. (U.S. Patent No. 7,225,229).

Claims 6, 13 and 20 are similar so are analyzed together.
With regard to Claim 6:
The method of claim 5, wherein the set of user interests identifies one or more required particular attribute-value pair.

With regard to Claim 13:
The one or more non-transitory machine-readable storage devices of claim 12, wherein the set of user interests identifies one or more required particular attribute-value pair.

With regard to Claim 20:
The system of claim 19, wherein the set of user interests identifies one or more required particular attribute-value pair.

Tso and Yoshida teach the method of claim 5, storage devices of claim 12 and system of claim 19, including the use of user interests as cited above, but do not explicitly teach certain data are required, but it is known in the art.  Abbott teaches a method of managing user interests [abstract] which interacts with an “advertiser”. [Col. 4, line 12] It makes a comparison to determine whether an “attribute value” matches the “previous value for an attribute”; the information is “needed”. [Col. 17, lines 22-26] Abbott and Tso are analogous art as each is directed to electronic means for managing related to advertising.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Abbott with that of Tso and Yoshida in order to improve the interface between different types of devices, as taught by Abbott; [Col. 2, lines 65-66] further, it is simply a substitution of one known part for another with predictable results, simply making use of Abbott’s needed data in place of, or in addition to, the data of Tso; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, further comprising comparing the one or more required particular attribute-value pairs with one or more updated attribute-value pairs of the users that have the one or more interests in the revised set of user interests. [id.]

With regard to Claim 14:
The one or more non-transitory machine-readable storage devices of claim 13, wherein the instructions cause the one or more processing devices to perform operations further comprising comparing the one or more required particular attribute-value pairs with one or more updated attribute-value pairs of the users that have the one or more interests in the revised set of user interests. [id.]

With regard to Claim 21:
The system of claim 20, wherein the one or more processors are configured to perform operations further comprising comparing the one or more required particular attribute- value pairs with one or more updated attribute-value pairs of the users that have the one or more interests in the revised set of user interests. [id.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694